STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claims 1 and 15 were known in the art as evidenced by Chakravarty et al (U.S. PG Pub. No. 2020/0041276), which discloses providing a monocular image to a variational autoencoder neural network (VAE) and outputting from the variational autoencoder neural network (VAE) a depth map based on the monocular image at ¶¶ [0038], [0049]-[0053](“The process 400 includes receiving an RGB image 402 and feeding the RGB image 402 to a generative adversarial network (hereinafter “GAN”) generator 404. The GAN generator 404 generates a depth map 406 based on the RGB image 402… In an embodiment, the RGB image 402 is received from a monocular camera and may be received from the monocular camera in real-time.”) But, Chakravarty does not disclose that the variational autoencoder neural network (VAE) also outputs a segmentation map.
Kaufhold et al (U.S. Patent No. 9,990,687) discloses a variational autoencoder neural network (VAE) that has been trained in a twin configuration that includes a first encoder-decoder pair that receives as input unlabeled real images and outputs reconstructed real images, and a second encoder-decoder pair that receives as input synthetic images and outputs reconstructed synthetic images at 25:22-26:36 (“[I]f pairs of synthetic and corresponding real sensor images 311/410/510 are available (this can be accomplished by rendering a plurality of synthetic images to match real sensor images from recorded acquisition geometries), a function can be learned that can convert synthetic images into images that fall closer to the real sensor image manifold. Specifically, it has been shown that a variational autoencoder can be trained to minimize a loss function that measures the difference between real sensor images and synthetic images.”) But, Kaufhold does not disclose that the variational autoencoder neural network (VAE) also outputs a segmentation map.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668